UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2014  February 28, 2015 Item 1: Reports to Shareholders Semiannual Report | February 28, 2015 Vanguard U.S. Growth Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors' Report. 6 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangements. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended February 28, 2015 Total Returns Vanguard U.S. Growth Fund Investor Shares 10.19% Admiral™ Shares 10.29 Russell 1000 Growth Index 8.46 Large-Cap Growth Funds Average 7.71 Large-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance August 31, 2014, Through February 28, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $31.03 $31.53 $0.194 $2.283 Admiral Shares 80.37 81.62 0.623 5.907 1 Chairman’s Letter Dear Shareholder, Vanguard U.S. Growth Fund returned about 10% for the six months ended February 28, 2015, well ahead of its benchmark and the average return of its peers. The fund was well-positioned during a period in which growth stocks handsomely outpaced their value counterparts and investors favored companies with above-average earnings potential. Strong stock selection by the fund’s advisors also boosted results. Nine of the ten industry sectors posted positive returns. Health care, consumer staples, and energy contributed most to the fund’s outperformance. A surge in February powered U.S. stocks U.S. stocks performed solidly but unevenly over the six months. Despite declines in two of those months and flat returns in another, the broad U.S. stock market ended the period up about 6%. Overall returns were powered by a robust advance in February, when the broad market recorded its largest monthly gain since October 2011. Investors were cheered by stabilization in oil prices and guidance from the Federal Reserve that it wouldn’t raise interest rates prematurely. International stocks marched in the opposite direction, returning about –3% in U.S. dollar terms (although they did 2 rise when measured in local currencies). The dollar’s strength against many foreign currencies, along with various geopolitical issues, restrained results. Stocks in emerging markets and the developed markets of the Pacific region and Europe backtracked, with emerging markets faring the worst. Bonds notched positive results despite early and late retreats The broad U.S. taxable bond market returned 2.25%, although bond prices declined in the period’s first and final months. When the stock market turned volatile, investors favored the relative safety offered by bonds, which also benefited from various global stimulus programs. Conversely, bond prices fell in February as the Fed suggested that a midyear interest rate increase was an option if the economy continued to perform well. The yield of the 10-year Treasury note ended February at 2.03%, down from 2.34% six months earlier. (Bond prices and yields move in opposite directions.) Municipal bonds, which returned 2.21%, lost some steam toward the end of the period amid increased bond issuance and the prospect of higher interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –9.54%, weighed down by the weakness of foreign currencies Market Barometer Total Returns Periods Ended February 28, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.00% 14.88% 16.39% Russell 2000 Index (Small-caps) 5.70 5.63 15.97 Russell 3000 Index (Broad U.S. market) 5.98 14.12 16.36 FTSE All-World ex US Index (International) -3.34 1.69 6.94 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.25% 5.05% 4.29% Barclays Municipal Bond Index (Broad tax-exempt market) 2.21 6.49 5.00 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.03 0.06 CPI Consumer Price Index -1.32% -0.03% 1.61% 3 relative to the dollar. International bonds hedged to eliminate the effect of currency exchange rates produced positive returns. Money market funds and savings accounts provided scant returns as the Fed’s target for short-term rates remained at 0%–0.25%. The advisors’ stock choices propelled the fund’s results The U.S. Growth Fund, Vanguard’s oldest growth fund, beat its comparative standards during the fiscal half year. As I mentioned earlier, its focus on earnings growth potential was a key advantage. Results for the six months were largely driven by the advisors’ investments in health care, consumer staples, and energy stocks. In health care, some of the fund’s largest pharmaceutical and biotech holdings were bolstered by high-profile acquisitions designed to expand product pipelines. A sizable allocation to the sector also helped. In consumer staples, drug retailers and soft drink manufacturers were bright spots. Again, the advisors notched gains with their selections. On an absolute basis, the energy sector hurt both the fund and its benchmark. Declining oil prices weighed on energy stocks throughout the period. However, the fund’s slightly smaller exposure to oil and gas companies limited their negative impact. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.44% 0.30% 1.21% The fund expense ratios shown are from the prospectus dated December 23, 2014, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2015, the annualized expense ratios were 0.48% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Large-Cap Growth Funds. 4 The fund’s aerospace and defense and airline holdings performed poorly relative to the benchmark. For more about the advisors’ strategy and the fund’s positioning during the six months, please see the Advisors’ Report that follows this letter. To build for the long term, start with a solid foundation As the leader of a major investment firm, I get asked a lot of questions on all kinds of topics, from the outlook for global markets to the best fund choices for an IRA. But a topic that almost never comes up—and one that I consider perhaps the most important—is setting investment goals. At Vanguard, we believe that following four timeless, straightforward principles can help put you on the right track toward investment success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. All four are essential, and the order in which they’re listed is intentional. Every good investment plan begins with a clearly defined goal, which sets the foundation for building your portfolio. (You can read more about our principles in Vanguard’s Principles for Investing Success , available at vanguard.com/research.) Setting an investment goal doesn’t have to be complicated. A goal can be as simple as saving for retirement or for a child’s college education. Being realistic about your goals—and how to meet them—can help you stick with your investment plan even when times get tough. In many parts of the United States, it’s been an especially bitter and challenging winter, but spring is now upon us. The change of seasons can be an occasion for some financial spring cleaning. Consider taking time now to revisit your investment plan, ensuring that your objectives are clear and making any necessary adjustments to help you reach your long-term financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 11, 2015 5 Advisors’ Report For the six months ended February 28, 2015, Vanguard U.S. Growth Fund returned about 10%, ahead of its benchmark index and its peer-group average. Your fund is managed by five advisors. The use of multiple independent advisors enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table on page 10 presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal half-year and of how the portfolio’s positioning reflects this assessment. These reports were prepared on March 17, 2015. Wellington Management Company LLP Portfolio Manager: Andrew J. Shilling, CFA, Senior Managing Director We aim for our portion of the fund to outperform growth benchmarks and, in the longer term, the broader market. We employ proprietary fundamental research and a rigorous valuation discipline to invest in large-capitalization companies with attractive growth characteristics. Our investment approach is based on identifying companies with a clear competitive advantage that will enable them to sustain above-average growth. We take a long-term perspective because we believe that investors often underestimate the potential for growth. In the past six months, our portfolio benefited from strong security selection in the information technology and consumer staples sectors. Our choices were weaker in industrials. Sector allocation, a result of bottom-up stock selection decisions, also aided relative performance, primarily because of a significantly underweight allocation to energy. Uber Technologies, a privately held transportation and ride-sharing technology startup, was the portfolio’s largest contributor. Energy drink company Monster Beverage (consumer staples) also aided relative results. In our weakest-performing sector, industrials, positions in research and consulting services firm IHS and U.S.-based global car and equipment rental company Hertz detracted from relative returns. We eliminated our position in Hertz. At the period’s close, we were most overweighted in the consumer discretionary sector after establishing a new position in Amazon.com and adding to our holdings of Las Vegas Sands. We were most underweighted in industrials and energy. We continue to find attractively valued stocks with the characteristics we seek. Our focus is on populating the portfolio with strong, protected franchises that can compound earnings growth over many years. 6 Jackson Square Partners, LLC Portfolio Managers: Jeffrey S. Van Harte, CFA, Chairman and Chief Investment Officer Christopher J. Bonavico, CFA, Equity Analyst Christopher M. Ericksen, CFA, Equity Analyst Daniel J. Prislin, CFA, Equity Analyst As you would expect from our fundamental, bottom-up approach, stock selection was the primary driver of our portfolio’s performance. The top contributor was Allergan, after the announcement that Actavis would acquire it at a premium to previous offers by Valeant Pharmaceuticals International. We are assessing the investment merits of a combined Actavis/Allergan entity. The largest detractor was Discovery Communications. The stock declined based on recent weakness in industry-wide ratings trends, which we believe is transitory, and a small but growing U.S. trend toward “cord cutting.” We continue to believe in the strong secular growth of pay-TV services for a growing middle class outside the domestic market. Discovery Communications could be a key participant in that growth as it acquires non-U.S. brands and increases its global presence. Regardless of the economic outcome, we remain consistent in our long-term investment philosophy. We want to own strong secular-growth companies with solid business models and competitive positions that we believe can grow market share and have the potential to deliver shareholder value in a variety of market environments. William Blair & Company, L.L.C. Portfolio Managers: James Golan, CFA, Partner David Ricci, CFA, Partner During the past six months, the U.S. stock market advanced while volatility increased because of conflicting views in the economic and equity market outlooks. On one hand, substantial parts of the global economy appeared to be slowing. In addition, commodity prices, especially oil, collapsed, leading to fears of deflation and questions about the sustainability of economic growth and corporate earnings. On the other hand, the U.S. economy appeared to be quite healthy, as evidenced by robust economic growth in the second and third quarters of 2014. Improvement in the labor and housing markets and the drop in energy prices bolstered consumer confidence. 7 Stock selection drove our portion of the fund’s outperformance. The portfolio benefited from solid choices in information technology and consumer discretionary, including positions in Cognizant Technology Solutions, O’Reilly Automotive, and Home Depot. Other notable contributors included health care holdings IDEXX Laboratories and Zoetis. Our top detractors relative to the benchmark were energy holdings Schlumberger and Noble Energy; however, our relative performance in the sector was neutral. Other laggards included Precision Castparts (industrials), Gilead Sciences (health care), and Citigroup (financials). We remain focused on identifying high-quality, structurally advantaged companies whose stocks trade at attractive valuations relative to the expected growth and consistency of the businesses. This discipline should enable us to add value over the long term. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director Our portion of the portfolio made solid gains on the strength of individual company fundamentals. Health care positions added most to return. Scientific advances over the past decade have helped bring to market numerous drugs that have materially improved the lives of patients with serious, previously undertreated diseases. The fund’s biotech holdings profited from innovative drugs for neurodegenerative disorders (BioMarin Pharmaceutical), multiple sclerosis (Biogen Idec), cystic fibrosis (Vertex Pharmaceuticals), and cancer (Celgene). Information technology stocks were also top contributors, although our sector returns modestly lagged those of the benchmark. Apple’s strong revenue and earnings reflected expanding global acceptance of its platform. We expect that product updates will sustain revenue growth. MasterCard continued to benefit from the shift from cash to electronic credit and debit transactions. Technology holdings including VMware, a leader in desktop virtualization, and social media company Twitter detracted from results. The latter was hurt by a deceleration in user growth, in part because of slower-than-expected improvements in new-user onboarding and access. We still believe Twitter’s income-generation opportunities are substantial. The portfolio’s consumer discretionary companies trailed those in the benchmark. Tesla Motors in particular was hurt by production challenges; however, we believe it is positioned to drive rapid growth in the adoption of electric autos. Offsetting Tesla’s decline were strong gains in stocks including athletic apparel company Nike and hotel operator Marriott International. 8 We conduct rigorous research to determine company, industry, and sector fundamentals and prospects over intermediate and longer terms and project how markets, industries, and businesses will evolve. With this long-term perspective, we build the portfolio through individual stock selection based on individual company fundamentals. Baillie Gifford Overseas Ltd. Portfolio Manager: Ian Tabberer, Investment Manager The domestic economic recovery continues its steady progress. Despite a series of potentially destabilizing international developments, this was reflected in equity market gains during the last six months. As we have noted elsewhere, although the news-flow carousel occupies airtime, we emphasize the enduring depth and breadth of the opportunities available to the long-term investor. Our portfolio activity underlines the point. We have initiated new positions in a diverse range of stocks with attractive and durable growth prospects, including craft beer producer Boston Beer Company, online real estate portal Zillow, and electronic bond-trading platform MarketAxess. To fund the new holdings, we sold companies with less-attractive growth prospects. These included auto insurer Progressive, internet traffic management company F5 Networks, and consumer food and beverage supplier Kraft Foods Group. In the long run, strong fundamentals should be reflected in share price, and we remain optimistic about the operating performance of and prospects for our holdings. Our research program is full, with many possibilities competing for space in the portfolio. In the coming months, we look forward to deepening our knowledge of existing holdings and uncovering fresh ideas for new ones. 9 Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 36 2,330 Employs proprietary fundamental research and a Company LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. Jackson Square Partners, LLC 36 2,291 Uses a bottom-up approach, seeking companies that have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. William Blair & Company, L.L.C. 13 825 Uses a fundamental investment approach in pursuit of superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Jennison Associates LLC 6 403 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Baillie Gifford Overseas Ltd. 6 402 Uses a long-term, active, bottom-up investment approach to identify companies that can generate above-average growth in earnings and cash flow. Cash Investments 3 149 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 10 U.S. Growth Fund Fund Profile As of February 28, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.44% 0.30% 30-Day SEC Yield 0.50% 0.64% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Number of Stocks 164 681 3,734 Median Market Cap $63.8B $64.8B $49.0B Price/Earnings Ratio 30.8x 24.0x 21.4x Price/Book Ratio 5.2x 5.6x 2.8x Return on Equity 21.2% 23.5% 17.6% Earnings Growth Rate 19.5% 17.6% 13.9% Dividend Yield 1.0% 1.5% 1.9% Foreign Holdings 4.8% 0.0% 0.0% Turnover Rate (Annualized) 37% — — Short-Term Reserves 1.6% — — Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index FA Index R-Squared 0.94 0.87 Beta 1.11 1.07 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 4.2% Google Inc. Internet Software & Services 3.5 MasterCard Inc. Data Processing & Outsourced Services 3.3 Celgene Corp. Biotechnology 2.7 Visa Inc. Data Processing & Outsourced Services 2.4 Priceline Group Inc. Internet Retail 2.1 Microsoft Corp. Systems Software 2.1 Allergan Inc. Pharmaceuticals 2.0 eBay Inc. Internet Software & Services 1.8 Walgreens Boots Alliance Inc. Drug Retail 1.8 Top Ten 25.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 23, 2014, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2015, the annualized expense ratios were 0.48% for Investor Shares and 0.34% for Admiral Shares. 11 U.S. Growth Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Consumer Discretionary 22.2% 18.8% 13.2% Consumer Staples 6.7 10.6 8.5 Energy 3.7 4.4 7.4 Financials 7.3 5.1 17.4 Health Care 17.5 14.3 14.3 Industrials 5.9 11.8 11.2 Information Technology 34.6 28.7 19.3 Materials 1.5 4.0 3.6 Telecommunication Services 0.5 2.2 2.1 Utilities 0.1 0.1 3.0 12 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): August 31, 2004, Through February 28, 2015 U.S. Growth Fund Investor Shares Russell 1000 Growth Index Note: For 2015, performance data reflect the six months ended February 28, 2015. Average Annual Total Returns: Periods Ended December 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 1/6/1959 13.06% 14.98% 7.71% Admiral Shares 8/13/2001 13.20 15.15 7.90 See Financial Highlights for dividend and capital gains information. 13 U.S. Growth Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (96.1%) 1 Consumer Discretionary (21.5%) * Priceline Group Inc. 110,600 136,865 Home Depot Inc. 973,668 111,728 * Liberty Interactive Corp. Class A 3,094,641 91,385 * Amazon.com Inc. 219,197 83,330 L Brands Inc. 818,500 75,187 NIKE Inc. Class B 660,262 64,125 Harley-Davidson Inc. 896,193 56,971 * TripAdvisor Inc. 567,012 50,606 Lowe’s Cos. Inc. 671,359 49,741 * Discovery Communications Inc. 1,619,378 49,407 Wynn Resorts Ltd. 326,764 46,564 * O’Reilly Automotive Inc. 206,570 42,994 Lennar Corp. Class A 840,034 42,178 Ross Stores Inc. 394,993 41,794 DR Horton Inc. 1,458,625 39,835 * AutoZone Inc. 61,169 39,312 * Netflix Inc. 81,095 38,513 Las Vegas Sands Corp. 623,889 35,499 * Sally Beauty Holdings Inc. 1,044,370 35,007 Harman International Industries Inc. 232,712 32,112 * Dollar General Corp. 417,500 30,319 Comcast Corp. Class A 489,839 29,087 Dunkin’ Brands Group Inc. 579,003 27,132 Starbucks Corp. 257,749 24,096 Wyndham Worldwide Corp. 211,380 19,337 * Discovery Communications Inc. Class A 598,567 19,334 BorgWarner Inc. 273,100 16,785 *,^ Tesla Motors Inc. 69,749 14,183 VF Corp. 112,900 8,655 Marriott International Inc. Class A 98,259 8,165 Inditex SA ADR 497,405 7,809 Market Value Shares ($000) CarMax Inc. 96,382 6,468 Vipshop Holdings Ltd. ADR 116,400 2,846 1,377,369 Consumer Staples (6.4%) Walgreens Boots Alliance Inc. 1,352,317 112,351 * Monster Beverage Corp. 358,709 50,621 CVS Health Corp. 384,946 39,984 Mondelez International Inc. Class A 1,033,417 38,169 Anheuser-Busch InBev NV ADR 224,623 28,451 Estee Lauder Cos. Inc. Class A 339,536 28,070 Keurig Green Mountain Inc. 163,692 20,884 Whole Foods Market Inc. 352,240 19,898 Altria Group Inc. 331,660 18,669 PepsiCo Inc. 168,893 16,717 Mead Johnson Nutrition Co. 128,800 13,493 Costco Wholesale Corp. 58,248 8,560 Colgate-Palmolive Co. 61,283 4,340 Boston Beer Co. Inc. Class A 15,972 4,274 Brown-Forman Corp. Class B 44,236 4,056 408,537 Energy (3.5%) Williams Cos. Inc. 1,184,650 58,095 Kinder Morgan Inc. 1,267,100 51,964 EOG Resources Inc. 567,425 50,909 Schlumberger Ltd. 308,077 25,928 Pioneer Natural Resources Co. 105,814 16,139 Noble Energy Inc. 167,200 7,897 * Cobalt International Energy Inc. 662,380 6,783 Apache Corp. 88,345 5,816 Ultra Petroleum Corp. 43,741 712 224,243 14 U.S. Growth Fund Market Value Shares ($000) Financials (6.8%) Crown Castle International Corp. 1,055,736 91,121 Intercontinental Exchange Inc. 286,100 67,337 * Markel Corp. 51,791 38,607 American Tower Corporation 359,208 35,612 BlackRock Inc. 93,043 34,558 * Affiliated Managers Group Inc. 142,100 30,753 TD Ameritrade Holding Corp. 750,078 27,205 Citigroup Inc. 416,300 21,822 First Republic Bank 278,994 15,903 Fairfax Financial Holdings Ltd. 28,979 15,207 Berkshire Hathaway Inc. Class B 85,803 12,648 M&T Bank Corp. 104,258 12,615 Morgan Stanley 222,902 7,978 US Bancorp 177,764 7,930 Waddell & Reed Financial Inc. Class A 134,067 6,631 MarketAxess Holdings Inc. 50,718 4,037 American Express Co. 43,845 3,577 433,541 Health Care (16.9%) * Celgene Corp. 1,428,425 173,596 Allergan Inc. 559,366 130,187 * Gilead Sciences Inc. 864,814 89,534 Bristol-Myers Squibb Co. 1,450,177 88,345 * Biogen Idec Inc. 172,081 70,483 Novo Nordisk A/S ADR 1,408,330 67,248 * Valeant Pharmaceuticals International Inc. 319,900 63,174 * Actavis plc 184,077 53,633 Perrigo Co. plc 279,175 43,124 * Vertex Pharmaceuticals Inc. 268,620 32,081 * IDEXX Laboratories Inc. 202,986 31,834 * Regeneron Pharmaceuticals Inc. 73,661 30,484 Merck & Co. Inc. 460,279 26,945 Anthem Inc. 167,346 24,508 * Medivation Inc. 207,260 24,359 Zoetis Inc. 446,000 20,556 * IMS Health Holdings Inc. 733,397 19,303 * Illumina Inc. 94,835 18,536 * Cerner Corp. 225,800 16,271 AstraZeneca plc ADR 220,110 15,166 BioMarin Pharmaceutical Inc. 119,723 12,819 Alexion Pharmaceuticals Inc. 40,068 7,227 Market Value Shares ($000) McKesson Corp. 28,640 6,550 Shire plc ADR 25,811 6,244 Genomic Health Inc. 203,823 6,196 Seattle Genetics Inc. 45,430 1,647 1,080,050 Industrials (5.5%) Equifax Inc. 617,356 57,642 * Stericycle Inc. 327,056 44,143 ^ Nielsen NV 701,074 31,695 * IHS Inc. Class A 240,955 28,319 TransDigm Group Inc. 127,564 27,663 AMETEK Inc. 500,392 26,591 Kansas City Southern 217,324 25,175 Union Pacific Corp. 191,500 23,030 Watsco Inc. 181,141 21,237 Precision Castparts Corp. 71,900 15,552 JB Hunt Transport Services Inc. 133,650 11,427 Pall Corp. 91,485 9,223 Boeing Co. 53,905 8,132 Canadian Pacific Railway Ltd. 36,814 6,907 Danaher Corp. 77,603 6,773 ^ NOW Inc. 305,725 6,497 United Parcel Service Inc. Class B 59,421 6,045 356,051 Information Technology (33.6%) Apple Inc. 2,105,723 270,501 MasterCard Inc. Class A 2,345,496 211,400 Visa Inc. Class A 562,795 152,692 * Google Inc. Class C 260,354 145,382 Microsoft Corp. 3,010,530 132,012 * eBay Inc. 2,023,055 117,155 QUALCOMM Inc. 1,487,550 107,862 * Facebook Inc. Class A 1,236,106 97,615 * Adobe Systems Inc. 1,214,325 96,053 * Equinix Inc. 401,505 90,007 * Google Inc. Class A 135,988 76,511 * Baidu Inc. ADR 332,495 67,746 * Electronic Arts Inc. 1,132,275 64,743 * Cognizant Technology Solutions Corp. Class A 1,012,778 63,283 Intuit Inc. 613,624 59,908 * salesforce.com inc 633,179 43,930 * Yelp Inc. Class A 871,589 41,836 * FleetCor Technologies Inc. 239,620 36,765 * Alliance Data Systems Corp. 124,993 34,812 * Alibaba Group Holding Ltd. ADR 367,530 31,284 * Red Hat Inc. 443,605 30,662 * Twitter Inc. 599,444 28,821 CDW Corp. 718,065 27,021 15 U.S. Growth Fund Market Value Shares ($000) Texas Instruments Inc. * ServiceNow Inc. * Gartner Inc. * Akamai Technologies Inc. Oracle Corp. LinkedIn Corp. Class A Workday Inc. Class A Splunk Inc. FireEye Inc. Altera Corp. Zillow Group Inc. Class A Xilinx Inc. LendingClub Corp. Materials (1.4%) Sherwin-Williams Co. Eagle Materials Inc. Monsanto Co. Martin Marietta Materials Inc. Vulcan Materials Co. Other (0.0%) *,2,3 WeWork Class A PP 4 Vanguard Growth ETF Telecommunication Services (0.5%) * SBA Communications Corp. Class A Total Common Stocks (Cost $4,097,454) Preferred Stocks (1.0%) *,3 Cloudera, Inc. Pfd. *,3 Uber Technologies PP *,2,3 WeWork Pfd. D1 PP *,2,3 WeWork Pfd. D2 PP Total Preferred Stocks (Cost $33,967) Market Value Shares ($000) Temporary Cash Investments (4.3%) 1 Money Market Fund (3.3%) Vanguard Market Liquidity Fund, 0.134% Face Amount ($000) Repurchase Agreement (0.8%) Bank of America Securities, LLC 0.070%, 3/2/15 (Dated 2/27/15, Repurchase Value $52,700,000, collateralized by Federal National Mortgage Assn. 0.000%1.550%, 5/15/1510/29/19, and Federal Home Loan Mortgage Corp. 0.000%, 12/17/29, with a value of $53,755,000) U.S. Government and Agency Obligations (0.2%) Fannie Mae Discount Notes, 0.130%, 4/27/15 Federal Home Loan Bank Discount Notes, 0.100%, 3/4/15 Federal Home Loan Bank Discount Notes, 0.100%, 4/17/15 Federal Home Loan Bank Discount Notes, 0.100%, 4/24/15 Total Temporary Cash Investments (Cost $271,131) Total Investments (101.4%) (Cost $4,402,552) Other Assets and Liabilities (-1.4%) Other Assets Liabilities 6 Net Assets (100%) 16 U.S. Growth Fund At February 28, 2015, net assets consisted of: Amount ($000) Paid-in Capital Overdistributed Net Investment Income Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Foreign Currencies Net Assets Investor SharesNet Assets Applicable to 134,663,870 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Investor Shares $31.53 Admiral SharesNet Assets Applicable to 26,389,878 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Admiral Shares $81.62 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $2
